t c memo united_states tax_court richard isaac fine and maryellen olman-fine petitioners v commissioner of internal revenue respondent docket no 23553-15l filed date richard isaac fine and maryellen olman-fine pro sese steven mitchell roth for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and continued the internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motions inclu- ding the attached declarations and exhibits see rule b petitioners resided in california when they filed their petition petitioners filed joint federal_income_tax returns for tax years but did not pay the tax shown as due on those returns the irs subsequently assessed the tax for all three years on date in an effort to collect these unpaid liabilities the irs sent petitioners a final notice_of_federal_tax_lien and notice of your right to a hearing petitioners timely submitted a form request for a collection_due_process or equivalent_hearing in their re- quest petitioners stated that they could not pay the balances owed and sought a collection alternative in the form of an offer-in-compromise oic petitioners did continued procedure we round all monetary amounts to the nearest dollar not indicate any intention to challenge the correctness of the tax_liabilities that they had reported on their returns petitioners’ case was assigned to settlement officer geerlings so1 from the irs appeals_office on date so1 held a face-to-face cdp hear- ing with petitioners at the hearing so1 indicated his willingness to recommend that petitioners’ account be placed in currently not collectible cnc status on date so1 sent petitioners a form summary notice of determi- nation waiver of right to judicial review of a collection_due_process determi- nation waiver of suspension of levy action and waiver of periods of limitation in sec_6330 so1 informed petitioners that they should execute form and return it to him if they wished to pursue the cnc option one week later on date so1 retired from the irs without hav- ing received an executed form from petitioners the case was reassigned to settlement officer honaker so2 he reviewed the administrative file and found inconsistencies in the documentary_evidence petitioners had submitted on date so2 sent a letter to petitioners asking them to explain these incon- sistencies he allowed them until date to submit additional documents on date petitioners submitted the form which they had signed on date and a form 433-a collection information statement for wage earners and self-employed individuals with attached bank statements petitioners insisted that so1 had already agreed to place their account in cnc status so2 explained that so1 could only have made a recommendation to this effect that the form petitioners submitted would become effective only if countersigned by an appeals team manager and that no such approval had yet been given between may and date so2 reviewed petitioners’ bank statements he also reviewed third-party information reports which petitioners had failed to submit relating to their investment_assets on the basis of this review he deter- mined that petitioners had monthly income of at least dollar_figure and allowable monthly expenses of dollar_figure because petitioners could afford to pay the irs dollar_figure per month he concluded that their account should not be placed in cnc status during the cdp process petitioners advanced numerous other contentions including assertions that the irs had failed to respond to their whistle- blower complaint asserting that los angeles county had made illegal contribu- tions to california state judges’ retirement accounts the irs had improperly issued levy notices to them for tax years and and petitioner wife had an outstanding claim for relief from joint_and_several_liability for tax_year so2 concluded that these issues were beyond the scope of petitioners’ cdp hearing for tax years and that he otherwise lacked authority to address these issues petitioners did not submit any collection alternative to so2 or raise any challenge to their underlying tax_liabilities for so2 reviewed their administrative file and confirmed that the tax_liabilities in question had been pro- perly assessed and that all other requirements of applicable law and administrative procedure had been met so2 accordingly closed the case and on date issued petitioners a notice_of_determination sustaining the nftl filing on date petitioners timely petitioned this court for review in their petition they did not raise any specific challenge to so2’s determination rather they asserted that the notice_of_determination was invalid that it con- tains false statements and that it manifests bad faith refusal to follow irs code and irm and criminal conduct in violation of u s code section amongst other things on date respondent filed a motion for summary_judgment to which petitioners responded on date in their response petitioners advanced numerous frivolous arguments including assertions that respondent’s motion is a sham that respondent’s counsel and so2 are violating statutes and making false statements and that the documents attached to so2’s declaration which constitute the administrative record of the cdp proceeding do not constitute irs business records their only argument addressed to the merits is that the irs should be bound by so1’s determination that their account should be placed in cnc status discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioners have not shown that there is a genuine dispute for trial they assert that the documents attached to so2’s declaration which constitute the administrative record of the cdp proceeding do not constitute irs business records but this assertion is meritless these documents themselves establish all facts that are material to resolution of this case and we accordingly conclude that this case is appropriate for summary adjudication b standard of review petitioners do not challenge the amounts of their underlying tax_liabilities for in cases such as this we review the irs determination for abuse_of_discretion only 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioners filed returns for reporting the tax_liabilities at issue and they did not challenge these underlying tax_liabilities during the cdp hearing or in their petition to this court they are thus precluded from challenging those liabilities now see rule b any issue not raised in the assignments of error shall be deemed to be conceded 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a- f3 proced admin regs c analysis in deciding whether so2 abused his discretion in sustaining the nftl filing we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 our review of the record estab- lishes that so2 analyzed the transcripts of petitioners’ account and determined that the tax_liabilities were properly assessed the only issue is whether petitioners raised any legitimate question concerning their entitlement to a collection alter- native entitlement to cnc status to be entitled to have his account placed in cnc status the taxpayer must demonstrate that on the basis of his assets equity income and expenses he has no apparent ability to make payments on the outstanding tax_liability see foley v commissioner tcmemo_2007_242 94_tcm_210 internal_revenue_manual irm pt date a taxpayer’s ability to make payments is determined by calculating the excess of income over necessary living expenses irm pt date an so does not abuse his discretion when he employs local and national standards to calculate the taxpayer’s expenses and ability to pay see friedman v commissioner tcmemo_2013_44 at noting that burden is on taxpayer to justify departure from local standards in reviewing for abuse_of_discretion the court does not substitute its judgment for that of the so or recalculate a taxpayer’s ability to pay see o’donnell v commissioner tcmemo_2013_247 at in date so1 indicated his willingness to recommend that petition- ers’ account be placed into cnc status however petitioners as of then had not provided him with a completed form 433-a or with financial documents showing that their necessary living_expenses exceeded their income nor had petitioners returned to so1 as of the date he retired from the irs an executed form formally requesting cnc relief petitioners did submit an executed form to so2 on date after the case was reassigned to him however a form does not become effective until it has been approved and countersigned by an irs appeals team manager form explicitly states my agreement to the summary notice_of_determination shown below to waive judicial review and to waive the suspen- sion of levy action under sec_6330 is effective upon the written approval by a person in the office of appeals with the authority to bind the irs the authority to bind the irs to a cnc determination lies with the appeals team manager see irm pt date after careful review of petitioners’ form 433-a and bank records so2 disagreed with so1’s recommendation that their account be placed in cnc status he accordingly did not submit the form for approval by an appeals team manager because the form that petitioners submitted on date was never countersigned by an appeals team manager it never became effective and it did not bind the irs petitioners have raised no material dispute of fact as to the correctness of this conclusion so2 performed an independent evaluation to determine whether petitioners qualified for cnc status he sought and obtained from petitioners additional financial information that was not available to so1 after reviewing this informa- tion so2 concluded that petitioners could make monthly payments of dollar_figure and that cnc status was therefore inappropriate in reaching this conclusion so2 determined petitioners’ monthly income and used prevailing national and local standards to compute their allowable monthly living_expenses petitioners do not challenge so2’s determination in either respect and we find that he did not abuse his discretion in concluding that they were not entitled to have their account placed in cnc status other issues at their cdp hearing petitioners were entitled to make offers of collection alternatives such as an oic or an installment_agreement see sec_6330 and on their form petitioners expressed interest in an oic but they ne- glected to put any offer on the table for the tax years at issue and failed to submit the financial documentation that would have been required for consideration of an offer in any event as so2 observed petitioners would not have qualified for an oic even if they had submitted an offer because they had failed to make estimated_tax payments for and thus were not current on their federal tax obliga- tions see friedman at irm pt date petitioners raised numerous other issues in their correspondence with so2 including a whistleblower complaint a claim for relief from joint_and_several_liability for and levy notices for we will not address these issues because they are irrelevant to our review of the irs collection action for finding no abuse_of_discretion in so2’s decision to uphold the nftl petitioners had previously submitted an oic for tax years and which the irs rejected on date filing for those years we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
